Deen, Presiding Judge.
Oletha Boatwright brought a medical malpractice action against Dr. Tally H. Eddings and appeals from the grant of summary judgment in favor of the defendant. Held:
After the defendant filed his motion for summary judgment accompanied by a brief of law and his supporting affidavit, Boatwright filed a brief of law and the affidavit of Dr. Stephen B. Van Camerick in opposition to the motion. Dr. Van Camerick’s affidavit states that he reviewed the medical records and other documents surrounding the care and treatment afforded Oletha Boatwright by Dr. Eddings and that he had sufficient personal knowledge to give the affidavit, and from his personal experience as a medical doctor and after a review of the records, her diagnosis and treatment fell below the recognized and accepted standard of care required of physicians and surgeons generally. As in Jones v. Rodzewicz, 165 Ga. App. 635 (302 SE2d 402) (1983) and Hayes v. Murray, 169 Ga. App. 78 (311 SE2d 477) (1983), reversed, 252 Ga. 529 (314 SE2d 885) (1984), the affidavit sets forth the particulars in which the defendant’s treatment of the plaintiff was negligent and none of the medical records were attached to the affidavit.
As in Hayes v. Murray, supra, we find that to the extent the affidavit is based on the medical records, it lacks any probative value. However, the affiant’s statement that his opinions are based in part on his personal knowledge of the facts and his statement of the particulars in which he believes the defendant was negligent is sufficient to withstand the motion for summary judgment.

Judgment reversed.


McMurray, C. J., and Sognier, J., concur.